DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said trigger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "said trigger" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12, 16, 17 and 21   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwatch et al.  (WO2013/148429 A2)
The examiner notes that there is no support in the 61/955253 application for the term “said supply line suspended from said metallic structural support member.” Since there is no support for this term, the present claims are given the filing date of 12/4/2018.
Regarding claims 1 and 2, Kuwatch et al.  shows a combination fire suppression system and warehouse (fig 2) comprising: a warehouse (the building where beams 84 are located) having a ceiling deck (a ceiling or sub floor is inherently above elements 72) covering a storage area (below beams 84), a plurality of metallic structural support members (84. They can be metal [007]) supporting said ceiling deck,  said metallic structural support members being held in an elevated position above said storage area by at least one vertical support (the walls) without underlying cross members (fig 2) such that said metallic structural support members and said at least one vertical support comprise the lowermost supporting elements below said ceiling deck (fig 2), said metallic structural support members being exposed to said storage area such that heat from a fire in said storage area will directly contact said metallic structural support members without an intervening barrier (fig 2), said metallic structural support members arranged in parallel and separated one from another by a lateral spacing (fig 2), each said metallic structural support member having a top chord (70) facing toward said ceiling deck and a bottom chord (82) exposed to said storage area below (fig 2), at least one elongated tubular supply line (96) configured as a conduit to carry liquid water, said supply line is suspended from at least one of said metallic structural support members (fig 2),  said supply line operatively connected to a source of liquid water (fig 2 water source is inherent), a vertical plane passing lengthwise through said supply line establishing left and right sides of said supply line (inherent) a plurality of sprinkler heads (100) extending from said supply line, each said sprinkler head receiving liquid water from said supply line and configured to emit the water in a spray (inherent to sprinklers), each said sprinkler head having a deflector (102) configured to shape the spray of liquid water in a defined geometry having a downward trajectory toward an underlying coverage area (fig 2) said deflector being disposed below said Page 3 of 17Application No: 16/509,797 Response to Office Action of 2021-10-15 bottom chord of the directly adjacent said metallic structural support member (fig 2), said defined geometry traversing said vertical plane such that the water from each said sprinkler is dispersed on both left and right sides of said supply line (fig 2), and wherein said deflectors are located relative to the directly adjacent said metallic structural support members so that said water spray of defined geometry  does not contact said directly adjacent metallic structural support members, whereby said sprinkler heads disperse water and said deflectors shape the sprays in defined geometries that avoid obstructions posed by said metallic structural support members thereby resulting in more efficient water patterns and hydraulic demands to fight storage fires (fig 2).
Regarding claim 11, wherein each said sprinkler head is spaced apart from the next adjacent sprinkler head by a regular spacing distance (fig 2).  
Regarding claims 12 and 16, Kuwatch et al shows a combination fire suppression system and warehouse comprising: a warehouse having a ceiling deck (roof or floor above beams 84) covering a storage area (fig 2, below 84), a plurality of metallic structural support members (84. They can be metal [007]) supporting said ceiling deck, said metallic structural support members being held in an elevated position above said storage area by at least one vertical support (walls, inherent) without underlying cross members such that said metallic structural support members and said at least one vertical support comprise the lowermost supporting elements below said ceiling deck (fig 2), said metallic structural support members being exposed to said storage area such that heat from a fire in said storage area will directly contact said metallic structural support members without an intervening barrier (fig 2), said metallic structural support members arranged in parallel and separated one from another by a lateral spacing (fig 2), each said metallic structural support member having a top chord facing toward said ceiling deck and a bottom chord exposed to said storage area below (fig 2), at least one elongated tubular supply line (96) configured as a conduit to carry liquid water within said storage area, said supply line suspended from said metallic structural support members (by 104) and operatively connected to a source of liquid water (inherent), a plurality of sprinkler heads (100, 90) extending from said supply line, each said sprinkler head receiving liquid water from said supply line and configured to emit the water in a spray (inherent to sprinklers),  each said sprinkler head having a deflector (102, 92) configured to shape the spray of liquid water in a defined geometry having a downward trajectory (due to gravity), at least one of said sprinkler head and said deflector being disposed at least partially below said bottom chord of the directly adjacent said metallic structural support member (fig 2), said sprinkler Page 7 of 13Application No: 16/509,797 Response to Final Office Action of 01/28/2022heads and said deflectors being located so that said water spray of defined geometry is below said bottom chords of  the directly adjacent said metallic structural support members, whereby said sprinkler heads disperse water in defined geometries onto coverage areas that together avoid obstructions posed by said metallic structural support members thereby resulting in more efficient water patterns and hydraulic demands to fight storage fires (fig 2).
Regarding claim 17, wherein each said sprinkler head is spaced apart from the next adjacent sprinkler head by a regular spacing distance (fig 2
Regarding claim 21, the at least one sprinkler head and said deflector being disposed at least partially below said bottom chord of the directly adjacent said metallic structural support members (fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2,  3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al.  (WO2013/148429 A2) in view of Campbell et al. (9,874,297).
Regarding claims 2, 3 and 16, Kuwatch et al.   shows all aspects of the applicant’s invention as in claims 1 and 12 above, but fails to show that said hanger bracket directly attaches to said bottom chord of said metallic structural support member.
However, Campbell et al. shows a hanger (190) bracket directly connecting a supply line (175, 183) to at least one metallic structural support members (187) to suspend said supply line below said metallic structural support members, the hanger bracket directly attaches to said bottom chord of said metallic structural support member (fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the hanger bracket of Campbell in the system, of Kuwatch et al in order to hang multiple supply lines under the metallic support structure off the same hanger as taught by Campbell et al. (fig 8).

Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al.  (WO2013/148429 A2) as modified by Campbell et al. (9,874,297) above, further in view of Lim (2,684,121).
Regarding claims 4, 5, 14 and 15, Kuwatch et al.  as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to show a heat collector operatively associated with at least one of said sprinkler heads, said heat collector is disposed at least partially below the bottom chord of the metallic support structure.
However, Lim teaches a sprinkler that includes a heat collector (B) operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface (fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heat deflector of Lim to the sprinklers of Kuwatch et al.  in order to deflect hot air and gasses inwardly towards the sprinkler head as taught by Lim (col 3, lines 14-17).
Regarding claims 5 and 14, in the above combination, the heat collector will be disposed at least partially below the bottom chord of the metallic support structure since the sprinklers are. 

Claims 4-6, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al.  (WO2013/148429 A2), as modified by Campbell et al. (9,874,297) above, further in view of Sundholm et al (8,544,556).
Regarding claims 4 and 12, Kuwatch et al.  as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to show a heat collector operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface.  
However, Sundholm et al teaches a sprinkler that includes a heat collector (8) operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface (fig 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heat deflector of Sundholm et al to the sprinklers of Kuwatch et al.  in order to protect the sprinkler as taught by Sundholm et al. (abstract).
Regarding claims 5 and 14, in the above combination, the heat collector will be disposed at least partially below the bottom chord of the metallic support structure since the sprinklers are. 
Regarding claim 6,  Kuwatch et al.  as modified above shows that the supply line includes a plurality of saddles (where the sprinklers are mounted in Kuwatch et al.) perpendicularly radiating therefrom, each said sprinkler head coupled to a respective one of said saddles (fig 2 Kuwatch et al. , but does not explicitly show that the heat collector is directly affixed to said one of said saddles.  
Sundholm et al. does show that the heat deflector (8) is directly connected to the element (1) that the sprinkler head (4) is directly connected to.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to directly connect the heat deflector of Sundholm et al. to the saddle of Kuwatch et al.  just as it is connected to the element that directly sup[ports the sprinkler of Lin. This modification would eliminate the need for an additional element to connect the heat deflector to.


Claims 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al.  (WO2013/148429 A2), as modified by Campbell et al. (9,874,297) and Lim (2,684,121) above, further in view of Green et al. (9,302,132).
Regarding claims 7, 10 and 13, Kuwatch et al.  as modified above shows all aspects of the applicant’s invention as in claim 4, including that each sprinkler includes a temperature sensitive trigger operatively associated with a water release valve (the sprinklers of Kuwatch et al.  are automatic)  but fails to show wherein said heat collector includes a plurality of interior louvers extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head.
However, Green et al. shows a heat deflector type element (40) that includes   a plurality of interior louvers (50) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the interior louvers of Green et al. to the heat shield of  Kuwatch et al.  as modified above in order to allow heated air to enter the shield as taught by Green et al. (col 4, line 28-30).
Regarding claim 8,  said heat collector includes an aspiration port (52, green) disposed in said heat collector directly above each said interior louver.  
Regarding claim 9, said heat collector includes a plurality of aspiration ports (52 of Green) disposed in said heat collector, an exterior louver (50 can be considered an exterior louver because it is eternal to the internal surface of the shield) extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  
Regarding claim 10, wherein each said sprinkler head has a temperature-sensitive trigger operatively associated with a water release valve (the sprinklers are automatic), said heat collector includes a plurality of interior louvers (50) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port (52 Green) disposed in said heat collector directly above each said interior louver, an exterior louver (another one of 50) extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.
Regarding claim 13, wherein each said heat collector has a generally concave interior surface (B of Lin) and a generally convex external surface, a plurality of interior louvers (lower 50 of Green) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port (50 green) disposed in said heat collector directly above each said interior louver, an exterior (upper louver 50) louver extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  



Claims 1-3, 11, 12, 16, 17 and 21   is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference, in view of Campbell et al. (9,874,297).
The examiner notes that there is no support in the 61/955253 application for the term “said supply line suspended from said metallic structural support member.” Since there is no support for this term, the present claims are given the filing date of 12/4/2018.
Regarding claims 1 and 2, Magnone et al. shows a combination fire suppression system and warehouse (fig 1) comprising: a warehouse (10) having a ceiling deck (C) covering a storage area (inside 10), a plurality of metallic structural support members (the I beams in figure 2A) supporting said ceiling deck,  said metallic structural support members being held in an elevated position above said storage area by at least one vertical support (the walls) without underlying cross members (fig 2A) such that said metallic structural support members and said at least one vertical support comprise the lowermost supporting elements below said ceiling deck (fig 2A), said metallic structural support members being exposed to said storage area such that heat from a fire in said storage area will directly contact said metallic structural support members without an intervening barrier (fig 2a), said metallic structural support members arranged in parallel and separated one from another by a lateral spacing (fig 2A), each said metallic structural support member having a top chord facing toward said ceiling deck and a bottom chord exposed to said storage area below (fig 2A), at least one elongated tubular supply line (150) configured as a conduit to carry liquid water, said supply line operatively connected to a source of liquid water (fig 2A water source is inherent), a vertical plane passing lengthwise through said supply line establishing left and right sides of said supply line (inherent) a plurality of sprinkler heads (110a-c) extending from said supply line, each said sprinkler head receiving liquid water from said supply line and configured to emit the water in a spray (inherent to sprinklers), each said sprinkler head having a deflector ([0033]) configured to shape the spray of liquid water in a defined geometry having a downward trajectory toward an underlying coverage area (fig 2a) said deflector being disposed below said Page 3 of 17Application No: 16/509,797 Response to Office Action of 2021-10-15 bottom chord of the directly adjacent said metallic structural support member (fig 2A), said defined geometry traversing said vertical plane such that the water from each said sprinkler is dispersed on both left and right sides of said supply line (fig 2a), and wherein said deflectors are located relative to the directly adjacent said metallic structural support members so that said water spray of defined geometry  does not contact said directly adjacent metallic structural support members, whereby said sprinkler heads disperse water and said deflectors shape the sprays in defined geometries that avoid obstructions posed by said metallic structural support members thereby resulting in more efficient water patterns and hydraulic demands to fight storage fires (fig 2a), 
But fails to show that said supply line is suspended from at least one of said metallic structural support members to suspend said supply line below said metallic structural support members by a hanger bracket.  
However, Campbell et al. shows a hanger (190) bracket directly connecting a supply line (175, 183) to at least one metallic structural support members (187) to suspend said supply line below said metallic structural support members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the hanger bracket of Campbell in the combination of Magnone et al. in order to hang multiple supply lines under the metallic support structure off the same hanger as taught by Campbell et al. (fig 8).
Regarding claim 3, said hanger bracket directly attaches to said bottom chord of said metallic structural support member (fig 8, Campbell).  
Regarding claim 11, wherein each said sprinkler head is spaced apart from the next adjacent sprinkler head by a regular spacing distance (fig 1a,2a).  
Regarding claims 12 and 16, Magnone et al.  as modified by Campbell shows a combination fire suppression system and warehouse comprising: a warehouse having a ceiling deck (C) covering a storage area (fig 2a), a plurality of metallic structural support members (fig 2a) supporting said ceiling deck, said metallic structural support members being held in an elevated position above said storage area by at least one vertical support (inherent) without underlying cross members such that said metallic structural support members and said at least one vertical support comprise the lowermost supporting elements below said ceiling deck (fig 2a), said metallic structural support members being exposed to said storage area such that heat from a fire in said storage area will directly contact said metallic structural support members without an intervening barrier (fig 2a), said metallic structural support members arranged in parallel and separated one from another by a lateral spacing (fig 2a), each said metallic structural support member having a top chord facing toward said ceiling deck and a bottom chord exposed to said storage area below (fig 2a), at least one elongated tubular supply line (150) configured as a conduit to carry liquid water within said storage area, said supply line suspended from said metallic structural support members (by the bracket of Campbell) and operatively connected to a source of liquid water (inherent), a plurality of sprinkler heads (110) extending from said supply line, each said sprinkler head receiving liquid water from said supply line and configured to emit the water in a spray (inherent to sprinklers),  each said sprinkler head having a deflector [0033] configured to shape the spray of liquid water in a defined geometry having a downward trajectory (due to gravity), at least one of said sprinkler head and said deflector being disposed at least partially below said bottom chord of the directly adjacent said metallic structural support member (fig 2a), said sprinkler Page 7 of 13Application No: 16/509,797 Response to Final Office Action of 01/28/2022 heads and said deflectors being located so that said water spray of defined geometry is below said bottom chords of  the directly adjacent said metallic structural support members, whereby said sprinkler heads disperse water in defined geometries onto coverage areas that together avoid obstructions posed by said metallic structural support members thereby resulting in more efficient water patterns and hydraulic demands to fight storage fires (fig 2a).
Regarding claim 17, wherein each said sprinkler head is spaced apart from the next adjacent sprinkler head by a regular spacing distance (fig 1a, 2a, Magnone et al.).  
Regarding claim 21, the at least one sprinkler head and said deflector being disposed at least partially below said bottom chord of the directly adjacent said metallic structural support members (fig 2a).


Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference, as modified by Campbell et al. (9,874,297) above, further in view of Lim (2,684,121).
Regarding claims 4, 5, 14 and 15, Magnone et al. as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to show a heat collector operatively associated with at least one of said sprinkler heads, said heat collector is disposed at least partially below the bottom chord of the metallic support structure.
However, Lim teaches a sprinkler that includes a heat collector (B) operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface (fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heat deflector of Lim to the sprinklers of Magnone et al.  in order to deflect hot air and gasses inwardly towards the sprinkler head as taught by Lim (col 3, lines 14-17).
Regarding claims 5 and 14, in the above combination, the heat collector will be disposed at least partially below the bottom chord of the metallic support structure since the sprinklers are. 

Claims 4-6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference, as modified by Campbell et al. (9,874,297) above, further in view of Sundholm et al (8,544,556).
Regarding claims 4 and 12, Magnone et al. as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to show a heat collector operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface.  
However, Sundholm et al teaches a sprinkler that includes a heat collector (8) operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface (fig 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heat deflector of Sundholm et al to the sprinklers of Magnone et al. in order to protect the sprinkler as taught by Sundholm et al. (abstract).
Regarding claims 5 and 14, in the above combination, the heat collector will be disposed at least partially below the bottom chord of the metallic support structure since the sprinklers are. 
Regarding claim 6,  Magnone as modified above shows that the supply line includes a plurality of saddles (where the sprinklers are mounted in Magnone et al.) perpendicularly radiating therefrom, each said sprinkler head coupled to a respective one of said saddles (fig 1 Magnone et al.), but does not explicitly show that the heat collector is directly affixed to said one of said saddles.  
Sundholm et al. does show that the heat deflector (8) is directly connected to the element (1) that the sprinkler head (4) is directly connected to.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to directly connect the heat deflector of Sundholm et al. to the saddle of Magnone et al. just as it is connected to the element that directly sup[ports the sprinkler of Lin. This modification would eliminate the need for an additional element to connect the heat deflector to.


Claims 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference, as modified by Campbell et al. (9,874,297) and Lim (2,684,121) above, further in view of Green et al. (9,302,132).
Regarding claims 7, 10 and 13, Magnone et al as modified above shows all aspects of the applicant’s invention as in claim 4, including that each sprinkler includes a temperature sensitive trigger operatively associated with a water release valve (the sprinklers of Magnone are automatic)  but fails to show wherein said heat collector includes a plurality of interior louvers extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head.
However, Green et al. shows a heat deflector type element (40) that includes   a plurality of interior louvers (50) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the interior louvers of Green et al. to the heat shield of  Magnone et al as modified above in order to allow heated air to enter the shield as taught by Green et al. (col 4, line 28-30).
Regarding claim 8,  said heat collector includes an aspiration port (52, green) disposed in said heat collector directly above each said interior louver.  
Regarding claim 9, said heat collector includes a plurality of aspiration ports (52 of Green) disposed in said heat collector, an exterior louver (50 can be considered an exterior louver because it is eternal to the internal surface of the shield) extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  
Regarding claim 10, wherein each said sprinkler head has a temperature-sensitive trigger operatively associated with a water release valve (the sprinklers are automatic), said heat collector includes a plurality of interior louvers (50) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port (52 Green) disposed in said heat collector directly above each said interior louver, an exterior louver (another one of 50) extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.
Regarding claim 13, wherein each said heat collector has a generally concave interior surface (B of Lin) and a generally convex external surface, a plurality of interior louvers (lower 50 of Green) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port (50 green) disposed in said heat collector directly above each said interior louver, an exterior (upper louver 50) louver extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  

Allowable Subject Matter
Claims 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot in view of the modified rejections above.
The examiner notes that there is no support in the 61/955253 application for the term “said supply line suspended from said metallic structural support member.” Since there is no support for this term, the present claims are given the filing date of 12/4/2018.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/23/2022